DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-23 of copending Application No. 16482563, which is in condition for allowance. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims recite the same amine-functionalized dextrin compound  and a method of introducing a clay stabilizing composition comprising the same amine-functionalized dextrin compound into a subterranean formation while the copending claims further require an amine-functionalized dextran polymer, thus the copending claims fully anticipate the instant claims.

Allowable Subject Matter
Claim 22 is allowed.
Claims 1-21  would be allowable provided a terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d)  is timely filed to overcome the rejection based on nonstatutory double patenting set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
	US20150159000 (Rand) and  US2004/0115685A1 (Tercero)  are the closest prior art of record.
Rand teaches an aqueous composition comprising  a mixture of oxidized dextrins such as maltodextrin and diprimary diamines such as ethylenediamine ([0001] and [0042]), wherein the oxidized 
Tercero teaches dextrins can be oxidized with periodate to produce two  aldehyde groups, which react with aminated supports and form secondary amino bonds  after reducing  with borohydride ([0059]). Tercero is silent on the instantly claimed dextrin with 2 to about 20 glucose units linked with α-1,4-glycosidic bonds. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-2721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1768